Citation Nr: 1136829	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-15 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for cancer of the head and neck, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The Veteran had active duty service from February 1970 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2011, the Board remanded the matter such that the Veteran could be scheduled for a Board hearing before a Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his April 2009 substantive appeal (VA Form 9), the Veteran indicated that he wished to have a Board hearing at a local VA office.

Accordingly, the Veteran was scheduled to appear for a videoconference hearing at the Huntington, West Virginia Regional Office on December 3, 2010.  In a written statement, received by the RO in November 2010, the Veteran requested that his hearing be rescheduled at his local VA office.  He indicated that he could not travel to Huntington because he was on a feeding tube.

As noted, the matter was remanded in March 2011 to schedule the Veteran for a Board hearing before a Veterans Law Judge at the closest facility and the earliest opportunity available.  The remand instructions indicated that if there was a VA facility closer to the Veteran's domicile, other than the Huntington RO, that could conduct a Board hearing, then the Veteran should be afforded an opportunity to attend his hearing at that location.  

Thereafter, the Veteran was scheduled to appear for a videoconference hearing at the Huntington, West Virginia Regional Office on July 21, 2011.  In a written statement, received by the RO in June 2011, the Veteran indicated that he declined to appear for that hearing and wished to be rescheduled for a later date.  He requested that a hearing be scheduled closer to his home because he was on a feeding tube.  The Veteran's representative has specifically requested that a videoconference hearing be scheduled at Beckley, West Virginia, VAMC and has stated that it is his understanding that this facility was able to conduct such hearings.  It is unclear from the record whether the Beckley VAMC is a viable facility to conduct a videoconference hearing.  However, the Board finds that the Veteran has shown good cause as to why VA should attempt to afford him a Board hearing closer to his home.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Because the RO schedules Board travel hearings, a remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing before a Veterans Law Judge at the closest facility and the earliest opportunity available.  If possible, a videoconference hearing should be scheduled at the Beckley VAMC.  If a hearing cannot be scheduled at the Beckley VAMC, the Veteran should be so informed and instructed as to any other alternative locations.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


